Citation Nr: 0300349	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a left 
knee ligament strain, currently rated as 10 percent 
disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.Sa., C.P., T.S., and L.Si.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at North Little Rock, Arkansas.  In January 2000, the 
Board remanded this case to the RO for additional 
evidentiary development and adjudication.  The case has 
been returned to the Board for further consideration.

The veteran presented testimony before the undersigned 
member of the Board at the RO in October 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There was at most mild instability of the left knee.  
The veteran had complaints of pain and instability. 

3.  There was full extension of the left knee.

4.  Flexion of the left knee ranged from 100 to 130 
degrees.

5.  The veteran does not have arthritis of the left knee.



CONCLUSION OF LAW

The criteria for an increased rating for a left knee 
ligament strain are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5014, 5020, 5257, 5260, 5261 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran received a VA examination in February 1997.  
He complained of constant pain and occasional swelling.  
He wore a flexible brace and favored the left knee as he 
ambulated.  Motion was from 0 to 110 degrees.  There was 
minimal laxity of the collateral ligament.  There was no 
evidence of effusion or positive drawer sign.  X-ray was 
normal.  The impression was residuals of injury to the 
left knee with laxity of the lateral collateral ligament.

The veteran received a VA examination in September 1998.  
He indicated he had pain with all activity.  The knee did 
not lock and rarely gave way without falling.  He wore a 
brace on average once per week.  He claimed he was 
disabled due to his knee and could not work.  He ambulated 
with a moderate limp and was unable to squat.  Motion of 
the knee was from 0 to 100 degrees with slight crepitance.  
The onset of pain was at 100 degrees flexion.  There was 
tenderness at the joint lines.  There was no edema, 
effusion, or deformity, and the ligaments appeared intact.  
X-ray was normal.  The impression was residuals of left 
knee injury.  

The veteran presented testimony at a hearing at the RO in 
November 1998.  He indicated his knee had gotten worse and 
he could not do anything.  He also indicated he could not 
walk.  He testified that he had knee pain and stiffness, 
and he could not walk over one half mile without the knee 
hurting.  A friend of the veteran's, L. Si., testified 
that the veteran had problems with his knees which caused 
him to limp, he had swelling, and he complained of pain.

The veteran presented testimony before the undersigned at 
the RO in October 1999.  He testified that his knee hurt 
all the time and he could not do anything.  He indicated 
he used a knee brace and the knee would pop now and then.  
He also testified that he had been told he had arthritis.  
A friend of the veteran's, L. Sa., indicated the veteran 
had complained of leg pain and she had seen it swollen.  

In 1984, the Social Security Administration determined the 
veteran was disabled beginning in 1981 due to mental 
retardation and schizophrenic disorder. 

The veteran received a VA examination in November 2000.  
He complained of left knee pain that he ranked on a level 
of 10.  He claimed he could not do any type of work and 
could only walk 100 to 200 yards.  The left knee showed no 
enlargement, effusion, or inflammation.  Motion of the 
left knee was from 0-130 degrees which was normal when 
compared with the other knee.  The veteran was protective 
of the knee.  The left knee was stable in complete 
extension, and in 15-20 degrees of flexion.  X-rays showed 
no pathological process.  The impression was remote injury 
to the left knee.  The examiner indicated the functional 
impairment described by the veteran could not be 
quantified on an objective basis.  There was no lateral 
instability or arthritis.  Fatigability was not 
established, there was no deformity, and instability was 
not found.  The veteran walked with a limp and he had pain 
on movement.  The examiner opined that there was mild to 
minimal functional impairment produced by the left knee 
instability.  

The veteran presented testimony at a hearing at the RO in 
November 2001.  He testified that his knee hurt and he was 
in pain all the time.  He indicated he took pain pills, 
had trouble walking, and had fallen due to his knee.  He 
testified that he could not do anything.  C.P. and T.S. 
testified that the veteran had knee pain.  

The veteran received a VA MRI [magnetic resonance imaging] 
of the left knee in April 2002.  There were early changes 
of chondromalacia seen in the patella but no evidence of 
ligament or meniscal tear.  Following the MRI, an addendum 
to the November 2000 VA examination indicates the medical 
diagnosis was chondromalacia patellae of the left knee.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The VCAA is liberalizing and is therefore applicable to 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran was 
informed of the requirements for a grant of the benefits 
sought in the May 1998 statement of the case.  The 
statement of the case and the supplemental statements of 
the case provided the veteran with a summary of the 
evidence in the record used for the determination.  A VA 
letter to the veteran in January 2000 advised him to 
identify all private and VA medical facilities where he 
had received treatment for his knee so that records could 
be requested to support his claim.  At his November 2001 
hearing at the RO, the veteran was asked for any treatment 
records after October 2000.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his 
claim and that VA would assist him in obtaining the 
necessary evidence.  The veteran identified VA treatment 
and records of that treatment were requested and obtained 
by the RO.  Social Security Administration records and VA 
records of treatment have been obtained.  The veteran has 
not identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  The veteran has received VA 
examinations.  Accordingly, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of 
the VCAA.  38 C.F.R.§§ 3.102, 3.159, 3.326 (2002). 

The severity of a disability is ascertained by application 
of the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where a disability is not listed in the Schedule, it will 
be rated under criteria where the functions affected, the 
anatomical localization, and symptomatology are analogous.  
38 C.F.R. § 4.20 (2002).

In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. § 
4.45 (2002).  

The intent of the Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).  

Where there is recurrent subluxation or lateral 
instability, a 10 percent disability is warranted for 
slight symptoms, a 20 percent rating is appropriate for 
moderate symptoms, and a 30 percent rating for severe 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Diagnostic Code 5260 provides that a noncompensable rating 
is warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 
45 degrees, a 20 percent disability rating is warranted 
where flexion is limited to 30 degrees, and a 30 percent 
disability rating is warranted where flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited 
to five degrees, 10 percent rating is appropriate were 
extension is limited to 10 degrees, a 20 percent 
disability rating is warranted where extension is limited 
to 15 degrees, and a 30 percent disability rating is 
warranted where extension is limited to 20 degrees.  
Additionally, where extension is limited to 30 degrees, a 
40 percent disability rating is warranted and where it is 
limited to 45 degrees, a 50 percent disability rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002).

Disability due to osteomalacia or synovitis is rated based 
on limitation of motion of the joint affected as 
arthritis.  Where there is X-ray evidence of arthritis and 
the limitation of motion of the joint involved is 
noncompensable, a 10 percent rating is appropriate for 
each major joint or group of minor joints affected by 
limitation of motion.  Where there is no limitation of 
motion and X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  Where there is no limitation of 
motion and X-ray evidence of involvement of two of more 
major joints or two of more minor joint groups, a 10 
percent rating is appropriate.  The 20 percent and 10 
percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic 
codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5014, 5020 (2002).

The veteran is service connected for lateral collateral 
ligament strain of the left knee.  The RO rated the 
disability under the criteria of Diagnostic Code 5257 for 
other impairment of the knee due to recurrent subluxation 
or lateral instability.  The February 1997 VA examination 
report noted laxity of the lateral collateral ligament.  
However, at the September 1998 VA examination the 
ligaments appeared intact and instability was not found at 
the November 2000 VA examination.  Therefore, the 
instability of the left knee was at the very most mild.  
Mild instability is a 10 percent disability rating.  The 
veteran also had significant complaints of pain and he has 
indicated he could not do anything.  It is noted that he 
is considered disabled by the Social Security 
Administration due to causes other than his left knee.  
The examiner at the November 2000 VA examination indicated 
that the veteran's subjective complaints could not be 
quantified.  However, pain was noted at the November 2000 
VA examination, and he was noted to have a limp at the VA 
examinations.  Since the minimal compensable rating for 
the knee is 10 percent based on pain and instability, and 
objective medical evidence shows at most mild instability, 
a 10 percent rating is appropriate.  This is consistent 
with the disability rating assigned.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5257 (2002).

The veteran is service connected for lateral collateral 
ligament strain of the left knee and has been rated under 
rating criteria for impairment of the knee due to 
recurrent subluxation or lateral instability.  Where a 
knee disability is rated based on instability or 
subluxation, a separate disability rating may be available 
due to limitation of motion.  VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  The veteran has been diagnosed with chondromalacia 
patellae.  This disability is not listed in the Schedule.  
However, the condition is analogous to osteomalacia or 
synovitis since the functions affected in the knee and the 
anatomical localization in the knee joint are similar.  
This disability is rated based on limitation of motion.  
Therefore, the limitation of motion criteria applicable to 
the knees must be addressed.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5003, 5014, 5020 (2002).

The February 1997, September 1998, and November 2000 VA 
examination reports all show that the veteran had full 
extension of the left knee to 0 degrees.  These 
examination reports also show flexion that ranged from 100 
to 130 degrees.  These motions are significantly greater 
than the motions required for a compensable disability 
rating under the criteria of Diagnostic Codes 5260 and 
5261.  Additionally, the November 2000 VA examination 
report indicates that the veteran's left knee motion was 
normal when compared with the other knee.  The veteran has 
significant complaints of pain and he claims he was told 
he had arthritis.  However, X-rays at the February 1997, 
September 1998, and November 2000 VA examinations showed 
the knee was normal.  Additionally, the April 2002 VA MRI 
did not show arthritis.  Therefore, while chondromalacia 
is rated based on limitation of motion of the knee, 
compensable limitation of motion of the left knee is not 
shown.  The motion of the left knee noted in the VA 
examination reports is less than that shown at 38 C.F.R. 
§ 4.71, Plate II (2002).  However, the minimum compensable 
ratings for limitation of motion noted in Diagnostic Code 
5003 require that there be X-ray evidence of arthritis.  
As noted, imaging studies done during the period of the 
veteran's claim and appeal do not show arthritis.  
Furthermore, it is not shown in the objective medical 
evidence that pain causes limitation of motion.  
Therefore, a separate disability rating due to limitation 
of motion of the left knee is not appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5014, 5020, 5260, 5261 
(2002).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for a 
left knee ligament strain.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5014, 5020, 5257, 5260, 5261 
(2002).


ORDER

Entitlement to an increased disability rating for left 
knee ligament strain is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

	(CONTINUED ON NEXT PAGE)





? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

